Dear Ms. Boudreaux:
Your request for an Attorney General's opinion has been forwarded to me for research and reply. Specifically, you ask if the St Bernard Parish Council can temporarily suspend the Home Rule Charter ordinance which states that one of the regular monthly meetings shall convene no earlier than 7:00 p.m.? You add that this suspension would be because of damage to your parish infrastructure and the unsafe conditions of the streets and lighting as a result of Hurricane Katrina.
A review of the St. Bernard Parish Home Rule Charter reveals an ordinance which assists your parish in dealing with public emergencies. According to Section 2-14 (a), "To meet a public emergency affecting the life, health, property, or public safety, the council by a favorable vote of at least a majority of the total council membership, may adopt an emergency ordinance at the meeting at which it is introduced, . . ." This ordinance goes on to explain the procedure for adopting the ordinance, how many votes it takes to override a veto and that it can be in effect for no more than sixty calendar days after its approval. It seems that dealing with the damage from Hurricane Katrina is certainly the type of public emergency this ordinance contemplates. *Page 2 
We trust your question has been sufficiently answered. However, if you should need anything further, do not hesitate to contact this office.
Very truly yours,
 CHARLES C. FOTI, JR. Attorney General
  BY: ___________________________  FRANCES J. PITMAN Assistant Attorney General